Citation Nr: 0833848	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-06 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
condition.

2.  Entitlement to service connection for a right wrist 
condition.

3.  Entitlement to service connection for a right knee 
condition.

4.  Entitlement to service connection for numbness and 
tingling of the left ring and left finger, claimed as 
secondary to a left shoulder condition. 

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for depression and an 
anxiety disorder.





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had verified active military service in the 
United States Navy from June 1978 to February 1988 and in the 
United States Army from February 1991 to August 1991, with 
additional periods of unverified service.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision in which 
the RO denied service connection for each of the claimed 
disabilities on appeal.

In June 2008, the veteran and his wife testified during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge; a transcript of that hearing is of 
record.   During the hearing, the veteran submitted 
additional evidence for consideration in connection with the 
claims on appeal, along with a waiver of RO jurisdiction of 
such evidence.  The Board accepts this evidence for inclusion 
in the record on appeal.  See 38 C.F.R. § 20.1304 (2007).

For the reasons addressed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.

REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

While the veteran's periods of active military service noted 
above have been verified by the service department, the 
record shows that there are significant periods of additional 
military service that have not yet been verified. In this 
regard, the Board notes that in July 2006, the National 
Personnel Records Center (NPRC) advised the RO to request 
verification of the veteran's military service after 1996 
through a Personnel Information Exchange System 
(PIES)/Defense Personnel Records Image Retrieval System 
(DPRIS) request.  However, the record does not show that such 
action was taken by the RO.  Furthermore, during the June 
2008 Board hearing before the undersigned, the veteran 
testified that he was on active duty until he retired in 
November 2002, which is in conflict with the RO's 
determination in the December 2003 rating decision that the 
veteran had periods of active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA).  

In addition, the Board notes that service personal records 
associated with the claims file, to include a June 2002 
document, shows that the veteran extended his enlistment 
agreement of December 2001 as a member of a troop program 
unit of the U.S. Army Reserve.  This document indicates that 
the veteran was a member of the United States Army Active 
Guard/Reserves program (AGR).  However, there are no DD214s 
of record that verify such AGR service.  The Board notes that 
pursuant to 38 C.F.R. § 3.6 (c) (3), AGR status, when 
performed under 32 U.S.C.A. § 502, is considered ACDUTRA.

Also, in the December 2003 decision, the RO denied service 
connection for PTSD and for depression since there was no 
evidence that the veteran served in the Southwest Theater of 
Operations.  Throughout this appeal, the veteran has 
continuously asserted that he was part of a Special Forces 
unit in the Persian Gulf.  In a December 2000 Persian Gulf 
Registry, the veteran reported service in the Persian Gulf 
from January 1990 to December 1992.  He stated that he served 
with the 18th Airborne Corps, Special Operations Command, and 
his military occupational specialty (MOS) was a special 
forces training officer.  However, the veteran's DD214 
reflects that the veteran had a period of active service from 
February 1991 to August 1991, with the 199th Medical Company 
with Duty at Fort Bragg, North Carolina, and his MOS was a 
medical NCO.  The Board is also aware that a January 2002 
letter from the Department of the Army Personnel Command 
notified the veteran that a presumptive line of duty 
determination from August 2000 was being changed to "no 
finding" for his alleged PTSD sustained in January 1991 on 
the basis that the veteran had not presented sufficient 
evidence to substantiate that he served in the Gulf War.  
However, a November 2002 letter, from the Department of the 
Army, 1st Special Forces Command, JFK Special Warfare Center, 
Fort Bragg, North Carolina, informed the veteran he was 
officially medically retired.   

Therefore, in light of the conflicting testimony, 
documentation, and service records regarding the veteran's 
duty status during his military service, the Board finds that 
the RO must undertake additional efforts to verify all of the 
veteran's periods of military service, to include any service 
in the Persian Gulf, as well as claimed service in Special 
Forces, is required.  The Board points out that only service 
department records can establish if and when a person was 
serving on active duty, AGR, ACDUTRA, or INACDUTRA.  See 
Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

Under 38 C.F.R. § 3.159(c)(2), when relevant records are in 
the possession of a Federal department or agency, VA "will 
make as many requests as are necessary to obtain" them." 
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them." Because VA did not follow 
up, and because there is no evidence that all efforts have 
been exhausted, VA has not complied with 38 C.F.R. § 
3.159(c)(2).

A review of the claims file also indicates that the veteran's 
complete service treatment records from February 1991 to 
November 2002, are not associated with the claims file, in 
particular those that may be relevant to his claims for 
service connection for the above-noted disabilities.  
Specifically, Physical Evaluation Board (PEB) and Medical 
Evaluation Board (MEB) reports performed for the purpose of 
the veteran's medical retirement in November 2002 are not 
associated with the claims file and must be obtained by the 
RO on remand.  In requesting these records, the RO should 
follow the current procedures of 38 C.F.R. § 3.159(c)(2) 
(2007) with respect to requesting records from Federal 
facilities..

The RO should also give the veteran another opportunity to 
present any additional information and/or evidence pertinent 
to the claims for service connection on appeal.  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should request that 
the veteran furnish any evidence in his possession and ensure 
that its letter to the veteran meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as 
regards the five elements of a claim for service connection- 
particularly, disability ratings and effective dates-as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations. 
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims for service connection on appeal (to 
include scheduling the veteran for VA examinations, if 
appropriate).  The Board reminds the RO that in determining 
whether or not evidence indicates the possibility of a link 
between a current disability and service, the Court has held 
that an indication that a current disability may be 
associated with an in-service event requires only that the 
evidence "indicate" that there "may" be a nexus, and that 
this is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006). 

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following actions:

1.  Contact all necessary sources, 
including the Adjutant General of the 
North Carolina Army National Guard, to 
obtain verification of all of the 
veteran's periods of military service in 
the Navy, Army, and Army National Guard 
from November 1977 to November 2002.  
Specific periods of active duty, AGR, 
ACDUTRA, and/or INACDUTRA should be 
clearly identified. As advised by the 
NPRC, the RO should perform a PIES/DPRIS 
request.  In performing such 
verification, the RO should request from 
the appropriate custodian the veteran's 
Official Military Personnel File (OMPF), 
including all records of his assignments, 
duty stations, travel orders, etc.  

Exhaust all alternative methods of 
verification, to include contacting the 
Defense Finance and Accounting Service 
(DFAS) in Cleveland, Ohio, for 
verification of all pay and other 
benefits provided to the veteran related 
to his claimed assignment in the Persian 
Gulf during his verified period of active 
military service from February 1991 to 
August 1991 and contacting the United 
States Army Central Security facility at 
Fort Meade, Maryland, to search the 
investigative record repository in 
efforts to obtain any supporting 
documentation surrounding any of the 
veteran's assignments in the Persian Gulf 
since February 1991.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities (documenting all 
requests).  All records or responses 
received should be associated with the 
claims file.
 
2.  The RO should then attempt to obtain 
all outstanding service treatment records 
from the NPRC, and any other military 
records depositories, for the veteran's 
military service from November 1977 to 
November 2002, to specifically include 
PEB and MEB reports pertaining to the 
veteran's medical retirement, and 
associate them with the claims folder.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities (documenting all requests).  
All records or responses received should 
be associated with the claims file.

3. The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to each of 
the claims for service connection on 
appeal.
 
The RO should also explain the type of 
evidence that is his ultimate 
responsibility to submit and ensure that 
its letter meets the requirements of 
Dingess/Hartman, cited to above.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  After all available records and/or 
responses have been associated with the 
claims file, and if the evidence obtained 
indicates that the currently claimed 
conditions on appeal may be associated 
with service, the RO should arrange for 
the veteran to undergo VA examination(s), 
at a VA medical facility, to obtain 
appropriate nexus opinions.  

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completion of the above, and 
any additional development of the 
evidence that the RO deems necessary, the 
RO should readjudicate each of the claims 
on appeal.  If any benefit sought on 
appeal remains denied, the RO must 
furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




